FAY, Circuit Judge,
dissenting:
Most respectfully I dissent. In the first instance, I do not believe being transferred from a jail in one state to a jail in another state grants one the freedom discussed in Morrissey, Gagnon or Vitek. In the second instance, the Alabama Court of Criminal Appeals has ruled that the decision of the Parole Board was made without the information required under Alabama law. This decision was affirmed, on different grounds, by the Alabama Supreme Court. Under these circumstances I would find that the petitioner had no liberty interest and affirm the ruling of the district court.
To argue, as does the majority opinion, that because the Alabama law places restrictions on the authority of the Parole Board to revoke a parole the petitioner has a constitutionally protected liberty interest is circular reasoning. Alabama law declares that the decision of the Parole Board was void if based upon incomplete information required by the statutory scheme. Ala.Code § 15-22-40. It appears to me that the majority is now asking the federal district court to do exactly what has been done by the Alabama state courts. If the decision of the Parole Board was a nullity under Alabama law there existed no liberty interest and there can be no claim of denial of due process.